ORDER
PER CURIAM:
On October 6, 2000, the Court issued an opinion in this case reversing a June 22, 1999, decision of the Board of Veterans’ Appeals (Board) that had concluded that the Department of Veterans Affairs (VA) did not have authority to pay attorney fees, pursuant to a fee agreement, to the appellant where VA had already paid all past-due benefits to the veteran, and dismissed as moot a petition seeking a writ of mandamus to compel the Board to issue a final decision on the appellant’s claim for attorney fees pursuant to the fee agreement. Cox v. Gober, 14 Vet.App. 148 (2000) (per curiam). On November 7, 2000, the Secretary filed a motion for reconsideration, or, in the alternative, for full Court review.
On November 13, 2000, the Secretary also filed, in Snyder v. Gober, 14 Vet.App. 154 (2000) (per curiam order), a motion for reconsideration, or, in the alternative, for full Court review, and on November 27, 2000, the Court ordered the appellant/petitioner in Snyder to file a response to the Secretary’s motion. The Court notes that the reconsideration motions in both Snyder and the instant case, as well as the underlying opinions in the two cases, are concerned with substantially similar issues, and that the disposition of the motion in Snyder could materially affect the instant proceedings. Therefore, in the interest of judicial economy, the Court will stay further proceedings in the instant case pending the disposition of the reconsideration motion in Snyder.
Upon consideration of the foregoing, it is
ORDERED, sua sponte, that this matter is stayed pending the outcome of Snyder, supra, or further order of the Court.